Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-16 have been cancelled.
	Claims 17-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the mesoporous persistent luminescence nanocomposite" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It appears that Applicant intended “rechargeable” which finds antecedent basis in line 1. In the interest of compact prosecution, “mesoporous” will be treated as an inherent property of the persistent luminescence nanocomposites comprising doped zinc gallates ZnGa2O4:Cr3+ that are substantially uniform and homogenous in particle sizes less than about 1000 nm. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. Correction is required.


				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 17-24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maldiney et al. (Nature Materials 2014;13:418-426).
With regard to instant claim 17, Maldiney et al. disclose near-infrared persistent luminescence nanocomposite nanoparticles (Abstract) of zinc doped gallates of the general formula ZnGa2(1-x)Cr2xO4 and more specifically ZnGa2O4:Cr3+ and optimized as ZnGa1.995Cr0.005O4 having a particle size distribution centered on 150 nm (page 418, right column) which is substantially uniform and homogenous in particle sizes of less than about 1000 nm with a core diameter ranging from 20 to 60 nm (page 420, lower right column; and page 422, Figure 4b) and capable of NIR-emitting in the range of 650 nm and 900 nm after multiple emission and recharge cycles and are thus rechargeable, which is merely intended use of the nanocomposites comprising doped zinc gallates. Mesoporosity is an inherent property. Please note that the claim element that uses capable of-type language does not impose any requirement that the device or composition actually perform the function. Also note that "it has been held that the recitation that an element is 'capable of' performing a function is not a positive limitation, but only requires the ability to so perform, it does not constitute a limitation in any patentable sense." (citing In re Hutchison, 154 F.2d. 135 (C.C.P.A. 1946). In the instant case, the NIR-persistent luminescent nanoparticles of Maldiney et al. are also capable of the same function. Once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show that this is not the case. With regard to the specific surface area, that would appear to be an inherent property of the nanoparticles of Maldiney et al. especially when the same doped zinc gallate has a particle size within the claimed range of less than about 1000 nm. Once a prima facie case of anticipation has been established, the burden shifts to the Applicants to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).
With regard to instant claims 18 and 19, the near-infrared persistent luminescence nanocomposite nanoparticles of zinc doped gallates of Maldiney et al. are also capable of being rechargeable in vivo by tissue-penetrable red excitation light and capable of emitting multiple colored lights. Once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show that this is not the case.
	With regard to instant claims 20-24 and 26, Maldiney et al. disclose a suspension in water (page 419, lower right column) where the nanocomposites inherently homogenously disperse thus being components of a drug delivery vehicle (water), therapeutic agent (the nanocomposites serve as the therapeutic agent), therapeutic agent, imaging, diagnostic sensing probe, a labeling agent for a biomedical assay, hair spray or nail polish, which are merely intended uses of the suspension of Maldiney et al. especially when no other components are named.
	With regard to instant claim 27, the limitation of “wherein the NIR-emitting is detectable at least 10 hours after excitation” is inherent in the near-infrared persistent luminescence nanocomposite nanoparticles of zinc doped gallates of Maldiney et al. Once a prima facie case of anticipation has been established, the burden shifts to the Applicants to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).
	2. Claim(s) 17-24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Adv Sci. 2015;2(3):6 pages; epub February 09, 2015).
	With regard to instant claims 17 and 18, Li et al. disclose near-infrared (NIR) persistent phosphor nanocomposite ZnGa2O4:Cr3+ (ZGC) has unique deep-tissue rechargeable afterglow properties using red light 620 nm (Abstract; Figures 3 and 4; page 5, conclusions) with a substantially uniform and homogenous in particle sizes of less than about 1000 nm (Figure 2A-C) and specific surface area of from 214.6 to 554.2 m2/g (page 3, right column), thus being within the claimed range of about 50 m2/g to about 600 m2/g, and the NIR imaging window ranges from 650 to 900 nm (page 2, right column) which is inherently capable of NIR-emitting after multiple emission and recharge cycles. Mesoporosity is an inherent property.
With regard to instant claim 19, please note that the claim element that uses capable of-type language does not impose any requirement that the device or composition actually perform the function. Also note that "it has been held that the recitation that an element is 'capable of' performing a function is not a positive limitation, but only requires the ability to so perform, it does not constitute a limitation in any patentable sense." (citing In re Hutchison, 154 F.2d. 135 (C.C.P.A. 1946). In the instant case, the NIR-persistent luminescent nanoparticles of Li et al. are also capable of the same function of emitting multiple colored lights. Once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show that this is not the case.
With regard to instant claims 20-24 and 26, Li et al. disclose a dispersion of the NIR-persistent luminescent nanoparticles in phosphate buffered saline (page 6, left column, In vitro and in vivo PL imaging of mZGC; scheme 1) where the nanocomposites are inherently homogenously disperse thus being components of a drug delivery vehicle (PBS saline), therapeutic agent (the nanoparticles serve as the therapeutic agent), imaging, diagnostic sensing probe, a labeling agent for a biomedical assay, hair spray or nail polish, which are merely intended uses of the suspension of Li et al. especially when no other components are named.
With regard to instant claim 27, the limitation of “wherein the NIR-emitting is detectable at least 10 hours after excitation” is inherent in the near-infrared persistent luminescence nanocomposite nanoparticles of zinc doped gallates of Li et al. Once a prima facie case of anticipation has been established, the burden shifts to the Applicants to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).
3. Claim(s) 17-19 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Solid State Communications 2004;131:735-738).
With regard to instant claim 17 and 19, Kim et al. disclose persistent luminescence nanocomposites comprising doped zinc gallates ZnGa2O4:Cr3+ with an average particle size of 20 nm in and spherical in shape (Abstract), which is capable of emitting multiple colored lights (page 735, left column), and where the nanocrystalline ZnGa2O4:Cr3+ shows a regular spherical shape (page 736, right column) thus being substantially uniform and homogenous in particle sizes of less than about 1000 nm. With regard to the limitations of the specific surface area from about 50 m2/g to about 600 m2/g, mesoporosity and capable of NIR-emitting in the range from 650 to 900 nm after multiple emission and recharge cycles, these would appear to be inherent properties of the nanocomposite which is of the same structure, ratio of components and physical size. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
With regard to instant claims 18 and 27, the persistent luminescence nanocomposites comprising doped zinc gallates ZnGa2O4:Cr3+ of Kim et al. inherently being rechargeable in vivo by tissue-penetrable red excitation light and the NIR-emitting is detectable at least 10 hours after excitation. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over either Maldiney et al. (Nature Materials 2014;13:418-426) or  Li et al. (Adv Sci. 2015;2(3):6 pages; epub February 09, 2015) and Singh, SK. (RSC Adv. 2014;4:58674-58698).

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    367
    1335
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above over Li et al. and Maldiney et al. are also invalid under §103.
The references of Maldiney et al. and Li et al. are discussed in detail above and those discussions are hereby incorporated by reference. 
With regard to instant claim 25, Singh teaches that red and near infrared persistent luminescence nano-probes especially Cr3+ doped nanostructures are suitable for bio-imaging application (title; abstract) such as latent fingerprint detection (page 58677, middle left column) and direct the artisan to zinc-gallate nanostructures of ZnGa2O4 (4.3.1, page 58685) and zinc gallate structures doped with Cr3+ (page 58686, Table 3).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Maldiney et al. and Li et al.  is that Maldiney et al. and Li et al. do not expressly teach that the nanocomposite is a component of a latent fingermark ink. This deficiency in Maldiney et al. and Li et al. is cured by the teachings of Singh. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a molecular pharmacology biophotonics research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from molecular pharmacology, biophotonics and luminescence chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add the nanocomposite of Maldiney et al. and Li et al. to fingerprint ink to become a component of a latent fingerprint mark, as suggested by Singh, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Both Maldiney et al. and Li et al. teach and suggest the instantly claimed rechargeable persistent luminescent nanocomposite and Sing teaches that such structures can be used in latent fingerprint detection. Therefore, it is obvious to add the rechargeable persistent luminescent nanocomposite of Maldiney et al. and Li et al. to fingerprint ink to become a component of a latent fingerprint mark for forensic detection as suggested by Sing with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Conclusion

No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bessiere et al. (Optics Express 2011;19(11):8 pages) discloses that ZnGa2O4:Cr3+ is shown to be a new bright red UV excited long-lasting phosphor potentially suitable for in vivo imaging due to its 650 nm-750 nm emission range (Abstract) but does not appear to make nanoparticles (page 4; experimental).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613